            Case 2:16-cr-00022-HDM-DJA Document 9
                                                7 Filed 11/17/20
                                                        11/12/20 Page 1
                                                                      3 of 1
                                                                           3




1                      UNITED STATES DISTRICT COURT
2
                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:16-cr-22-HDM-DJA

4                   Plaintiff,                          [Proposed] Order Granting
                                                        Motion to Dismiss the Indictment
5           v.

6    GHEORGE VARTIC,

7                   Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Gheorge Vartic.

11                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
12
                                                        s/Richard Anthony Lopez
13                                                      RICHARD ANTHONY LOPEZ
                                                        Assistant United States Attorney
14

15          Leave of Court is granted for the filing of the above dismissal. Because the

16   Indictment has been dismissed as to Defendant Gheorge Vartic, it is hereby ordered that the

17   warrant for his arrest, issued January 27, 2016, is quashed.

18                      17th day of ___________,
            DATED this _______       November 2020.

19

20
                                             HONORABLE HOWARD D. MCKIBBEN
21                                           UNITED STATES DISTRICT JUDGE

22

23

24

                                                   3
